I concur in the majority opinion. However, I am of the opinion the trial court erred in overruling defendant's motion for a directed verdict on the ground the evidence was insufficient to establish the charge that defendant advocated crime, sabotage, violence or other unlawful methods of terrorism as a means of accomplishing industrial or political reform.
An important issue in this case is the meaning of the words "industrial or political reform."
Appellant contends the Legislature meant the advocacy of a fundamental change by violence and crime in our present *Page 622 
industrial system, the abolition of the capitalistic or wage system, the overthrow of our form of government. I agree with defendant's interpretation.
The State asserts that the Legislature intended the phrase to apply to controversies between an employer and employee, to labor disputes, to the attempt of labor to secure higher wages or better working conditions. Plaintiff states:
"The term `reform' meaning to reorganize, to rearrange, to correct, amend, rectify or improve and implies the lessening of evil or increasing of good which, if applied to industry, could mean any change or improvement in the relationship between employer or employee."
On this question, the court, in instruction No. 9, said:
"By the term `industrial reform,' is ordinarily meant some radical change in industry or in industrial conditions, ownership, or management. As used in the statute the words may mean that or somewhat less; as used in these instructions it means the seeking of a change in wages, improvement in working conditions, or a better form of contract of employment. But you should keep in mind that these things of themselves are lawful, and may lawfully be sought by peaceful means, and only become unlawful when accompanied by crime, sabotage, violence or other unlawful methods of terrorism."
I am of the opinion the court erred in holding that the term "industrial reform" was used in the statute in a sense contrary to its ordinary and usual meaning, which, as stated by the trial court, "is ordinarily meant some radical change in industry or in industrial conditions, ownership, or management."
This prosecution grows out of a strike called by the negotiating committee of the Local No. 1116 United Electrical Radio and Machine Workers of America pursuant to a dispute over a new wage contract with the Maytag corporation. Defendant was called to Newton by the committee to assist in settling the dispute and negotiate a new contract.
The record shows that whatever defendant did or said at *Page 623 
Newton was for the purpose of obtaining a favorable wage contract for the union.
There is nothing in the statutes or in the history of the statutes that even suggests that the Legislature, in using the words "industrial reform," meant anything less than a fundamental change in our industrial system and such change by violence and crime constitutes "criminal syndicalism."
The criminal syndicalism law was enacted by the 38th General Assembly in 1919, over 21 states adopting similar laws about this time. Some of the syndicalism laws used the words "industrial change or revolution"; some used "industrial reform." It is common knowledge that the laws were enacted in the several states pursuant to an aroused public opinion against the Industrial Workers of the World caused by the conduct of this organization and its members during the World War. Judicial notice should be taken of the fact that the several criminal syndicalism laws, including the Iowa enactment, were directed against this radical subversive group which advocated and sought to bring about violent changes in our industrial and political systems. The Legislature did not contemplate that the criminal syndicalism law would be used as a weapon by the State against workmen and labor unions in labor disputes during which the laboring man or union officers and organizers may have committed acts of violence, unlawful acts, in their attempt to advance the welfare of labor through better working conditions and higher wages.
In A History of Criminal Syndicalism Legislation In The United States by Eldridge Foster Dowell, published by the Johns Hopkins Press in 1939, it is stated on page 21:
"The criminal syndicalism laws of every one of the twenty states and two territories which enacted this type of legislation were passed in the brief period from 1917 to 1920, with the exception of a few amendments enacted later. This legislation was, in practically every case, enacted to suppress a revolutionary industrial union known as the Industrial Workers of the World. The western states in which these laws and bills first appeared were the strongholds and bitterest battlegrounds of the I.W.W." *Page 624 
I quote from the preamble of the I.W.W. Constitution, as amended in 1908, found on page 26 of the above authority:
"Between these two classes (employing and working classes) a struggle must go on until the workers of the world organize as a class, take possession of the earth and the machinery of production, and abolish the wage system.
"We find that the centering of management of the industries into fewer and fewer hands makes the trade unions unable to cope with the ever growing power of the employing class. The trade unions foster a state of affairs which allows one set of workers to be pitted against another set of workers in the same industry, thereby helping defeat one another in wage wars. Moreover, the trade unions aid the employing class to mislead the workers into the belief that the working class have interests in common with their employers.
"These conditions can be changed and the interest of the working class upheld only by an organization formed in such a way that all its members in any one industry, or in all industries if necessary, cease work whenever a strike or lockout is on in any department thereof, thus making an injury to one an injury to all.
"Instead of the conservative motto, `A fair day's wage for a fair day's work,' we must inscribe on our banner the revolutionary watchword, `Abolition of the wage system.'
"It is the historic mission of the working class to do away with capitalism. The army of production must be organized, not only for the every-day struggle with capitalists, but also to carry on production when capitalism shall have been overthrown."
For other references to the preamble, see Fiske v. Kansas,274 U.S. 380, 47 S. Ct. 655, 71 L. Ed. 1108; Anderson v. United States, 269 F. 65.
Syndicalism is defined in Syndicalism, Industrial Unionism and Socialism by John Spargo on page 13 in the following language:
"Syndicalism is a form of labor unionism which aims at the abolition of the capitalist system based upon the exploitation *Page 625 
of the workers, and its replacement by a new social order free from class domination and exploitation. Its distinctive principle as a practical movement is that these ends are to be attained by the direct action of the unions, without parliamentary action or the intervention of the State. The distinctive feature of its ideal is that in the new social order the political State will not exist, the only form of government being the administration of industry directly by the workers themselves.
"Here or there may be found a Syndicalist to whom some part of this definition may not be acceptable, for Syndicalism is in the process of making, as it were, and is for that reason not capable of rigid definition. On the whole, our definition will probably be acceptable to the vast majority of Syndicalists.
"It will be seen that Syndicalism is primarily an amalgam of Anarchist and Socialist theories. * * *
"All Syndicalists agree that in the new social order toward which they are striving the political State will have no place. There is complete agreement that the only government which will be necessary will be the government of industry, of production and distribution, and that this will be carried on directly by the workers themselves."
In State v. Tonn, 195 Iowa 94, 120, 191 N.W. 530, 541, defendant was convicted of the crime of criminal syndicalism. Justice Weaver dissented from the conclusion reached in the majority opinion relative to the admissibility of evidence obtained by seizure and search of defendant's property. However, in the course of his dissent, Justice Weaver, though admitting that his remarks about the criminal syndicalism statute were unnecessary for the purposes of his dissent, states in regard to this law:
"It is the product of conditions created by the recent world war — an extraordinary piece of legislation which finds its moral justification, if any it has, in the exercise of the war power of the state for its protection against the machinations of its enemies from within its borders, as well as from without. Since it was devised for such commendable purposes, the average loyal citizen yielded cheerful obedience thereto, and few, if any, were disposed to object to its enforcement. With the return of peace, *Page 626 
many have felt that the statute in at least some of its features has outlived its usefulness, and should be repealed or materially modified. In many respects, this statute is not unlike the Alien and Sedition Laws which were enacted by Congress in 1798, in anticipation of a threatened war with France, and which were the subject of much political strife. They were, however, enacted as temporary measures, and expired by their own limitation in two years. Had the present act been made to expire with the return of settled peace, few just criticisms would now be heard of such legislation. It is, nevertheless, true that, as a piece of permanent statutory law, it contains much which is ill adapted to normal conditions of society in a republican or democratic form of government, and many of its provisions, from their very obscurity and vague and boundless generalities, afford material for endless trouble. No conviction under it should be sustained, unless it be upon the clearest and most satisfactory evidence, and in my judgment, the case made by the State falls far short of this requirement."
It is apparent from the record that the defendant in all that he did and said was attempting and attempting only to secure a favorable wage contract for the union with the company and a settlement of the strike and this does not constitute a felony, the crime of criminal syndicalism, although it may be conceded that defendant was responsible for the sit-down strike, the negligible alleged sabotage, and stated that the injunction was not worth the paper it was written on. There is no vestige of evidence that he advocated the overthrow of government or abolition of the capitalistic and wage system. *Page 627